DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office action is in response to the response to amendments filed 11/11/2021. Claims 1-12 and 14-20 are currently pending. Claim 13 has been previously canceled. Claims 1 and 17 have been amended.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14, 15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wen (US 2008/0067212 A1).
	Claim 14, a powered fastener driver comprising: a magazine (5 – Fig. 4) in which fasteners of a first length (3 – Fig. 10) or fasteners of a second length (2 – Fig. 7) greater than the first length are receivable (see Figs. 9 and 12), the magazine including a shear block (unlabeled but depicted in Fig. 4 at the left end of 5) located at a first end of the magazine (the left end of 5 as depicted in Fig. 4), a loading portion (6 – Fig. 4) located at a second end of the magazine (the right end of 5 as depicted in Fig. 4) opposite the first end, and a feed channel (50, 60 – Fig. 4) extending lengthwise through the magazine between the shear block and the loading portion along a feed direction (see Fig. 4); wherein the loading portion of the magazine includes first (50b, 60b – Figs. 3 and 5) and second (50a, 60a – Figs. 3 and 5) slots that are each configured to receive fasteners of the corresponding first and second lengths for entry into the feed channel (see Figs. 9 and 12), and a feed channel access gate (4 – Fig. 2) configured to prevent fasteners of the first length from being loaded into the second slot corresponding to fasteners of the second length (para. 0029, lines 26-37); and wherein the feed channel access gate is configured as a pivot member pivotable about a pivot axis parallel to the feed direction between a first, blocking position (Fig. 16c) blocking access to the second slot and a second, bypass position (Fig. 16a) permitting access to the second slot (para. 0029).

	Claim 15, the magazine (5 – Fig. 4) includes a pusher (the unlabeled pusher depicted on 5 – Fig. 4) biased toward the shear block, and wherein when the fasteners of the first length or (although not expressly discussed in the written description, Fig. 4 depicts a pusher that is well known in the art and one of ordinary skill in the art would clearly understand that it functions as a typical pusher).

	Claim 17, that the pivot member (4 – Fig. 2) is manufactured from a blank sheet of material that has been subjected to a stamping and forming process. Note that this is a product-by-process limitation. Since the pivot member of Wen is capable of being manufactured from a blank sheet of material that has been subjected to a stamping and forming process, the pivot member of Wen anticipates claim 17.

	Claim 18, the pivot member (4 – Fig. 2) includes a blocking tab (41 – Fig. 2) that obstructs a portion of the second slot (50a, 60a – Figs. 3 and 5) when the pivot member is in the blocking position (para. 0029, lines 26-37), the blocking tab having an inclined portion (411 – Fig. 2) and a chamfer (the chamfer located opposite 411 – Fig. 2) located on opposite sides therefore; wherein the inclined portion is engageable with the fasteners of the first length to move the pivot member further toward the blocking position when the fasteners of the first length are inserted into the second slot (para. 0029, lines 4-26; , the fastener of the first length is capable of pressing against the left side of 411 as depicted in Fig. 2 and moving the pivot member further toward the blocking position); wherein the chamfer is engageable with the fasteners of the first length to move the pivot member toward the bypass position when the fasteners of the first length are removed from the first slot (see following note); and wherein (see following note). Note that since the pivot member has an elastic piece, when a fastener of the first length or a fastener of a second length is removed from the magazine, it will slide against the chamfer and push the pivot member to the bypass position.

	Claim 19, the pivot member (4 – Fig. 2) includes a ramp (421 – Fig. 2) configured to engage a tip of the fasteners of the first length or a tip of the fasteners of the second length (para. 0029, lines 4-26).

	Claim 20, when a fastener of the first length is inserted into the first slot (50b, 60b – Figs. 3 and 5), the tip of the fastener of the first length engages the ramp (421 – Fig. 2) and moves the pivot member (4 – Fig. 2) to the bypass position (para. 0029, lines 16-26); and wherein when a fastener of the second length is inserted into the second slot (50a, 60a – Figs. 3 and 5), the tip of the fastener of the second length engages the ramp and moves the pivot member to the bypass position (para. 0029, lines 4-15).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wen (US 2008/0067212 A1) in view of Wang (US 6908021).
	Regarding claim 16, Wen discloses essentially all of the elements of the claimed invention in claim 14.
	However, Wen does not disclose that the pivot member is coupled to the magazine by a pin that defines the pivot axis.
	Wang teaches a pivot member (20 – Fig. 1) coupled to a magazine by a pin (212 – Fig. 1) that defines a pivot axis (coincident with the axis of 212 – Fig. 1). One of ordinary skill in the art, upon reading the teaching of Wang, would have recognized that Wang simply teaches an alternative manner of attaching a pivot member to a magazine when compared to Wen and thus that the pivot member of Wen could be attached in the manner as taught by Wang with no loss in functionality.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the manner of attaching the pivot member to the magazine of Wen such that the pivot member is attached to the magazine by a pin as taught by Wang since the two manners of attaching are art recognized equivalents and therefore obvious to substitute one for the other.


Allowable Subject Matter
Claims 1-12 are allowed.

Response to Arguments
Applicant's arguments filed 11/11/2021 have been fully considered but they are not persuasive.

	Regarding claim 14 (as applied from the arguments directed to claim 1), applicant argues the following:
	“In the Office action, the Examiner alleges that Figures 16a-c show that the nail gate 4 of Wen is configured as a pivot member pivotable about a pivot axis. However, Applicant respectfully submits that one having ordinary skill would not consider Wen's nail gate 4 to be configured as a pivot member pivotable about a pivot axis. As noted above, the elastic piece extends from the stopping plate 41 to some region beyond the tongue 42, and insertion of a nail into the correct groove makes the elastic piece produce an elastic deformation by virtue of engagement of the nail with the tongue 42. Therefore, because the tongue 42 is located at an intermediate portion of the elastic piece, the elastic deformation of the elastic piece would be distributed between the tongue 42 and the ear hole 43. The bending is distributed through the elastic piece and does not result in pivoting motion about a (discrete) pivot axis. Thus, the elastic portion of the nail gate 4 is not pivotable about a pivot axis”

However, as is clear from Figs. 16a-16c of Wen, when a nail is inserted into either the first or second slot, there is a clear bending at the base of the feed channel access gate. Although there may also be bending in the body of the feed channel access gate, since the body in general swings about an axis at the base of feed channel access gate, that axis is reasonably interpreted as a pivot axis and the feed channel access gate as a pivot member. Therefore, applicant’s argument is found to be not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012. The examiner can normally be reached MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
1/28/2022